Exhibit 10.1

 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November 6, 2020 by and among Summit Therapeutics Inc., a Delaware
corporation, with its principal place of business at One Broadway, 14th Floor,
Cambridge, MA 02142 (the “Company”), and the investor named on Exhibit A hereto
(the “Investor”).

Recitals

A.The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D, as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended;

B.The Investor wishes to purchase from the Company, and the Company wishes to
sell and issue to the Investor, upon the terms and subject to the conditions
stated in this Agreement, common stock, with a par value of $0.01 per share, of
the Company (the “Common Stock”); and

C.The Investor acknowledges that upon execution of this Agreement and prior to
the acquisition of the Purchased Shares pursuant to this Agreement, the Company
shall contact certain other prospective investors and offer them the opportunity
to invest in the Company on substantially similar terms and conditions as
provided in this Agreement.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
Without limiting the generality of the foregoing, a Person shall be deemed to
control another Person if any of the following conditions is met: (i) in the
case of corporate entities, direct or indirect ownership of more than fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors, and (ii) in the case of non-corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities.

“Aggregate Purchase Price” has the meaning set forth in Section 2.



 

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Board” means the Company’s Board of Directors.

“Business Day” means a day, other than a Saturday, Sunday or United States
federal holiday, on which banks in New York City are open for the general
transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Common Stock Equivalents” shall mean any options, warrants or other securities
or rights convertible into or exercisable or exchangeable for, whether directly
or following conversion into or exercise or exchange for other options, warrants
or other securities or rights, Common Stock of the Company, or any swap, hedge
or similar agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of, or voting or other rights of, Common Stock.

“Company” has the meaning set forth in the preamble to this Agreement.

“Disposition” or “Dispose of” shall mean any (i) pledge, sale, contract to sell,
sale of any option or contract to purchase, purchase of any option or contract
to sell, grant of any option, right or warrant for the sale of, or other
disposition of or transfer of any Common Stock or any Common Stock Equivalents,
including, without limitation, any “short sale” or similar arrangement, or (ii)
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Common Stock or any Common Stock Equivalents, whether any such swap or
transaction is to be settled by delivery of securities, in cash or otherwise.

“Domestication” shall mean the process by which the Company was formally
confirmed as the successor issuer to Summit Therapeutics plc pursuant to a
United Kingdom court-approved scheme of arrangement effective as of September
18, 2020.

“Enforceability Exceptions” has the meaning set forth in Section 4.4(b).

“Executed SPA” has the meaning set forth in Section 4.2(a).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.



2

 

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“Group” means the Company and its subsidiaries (and “Group Company” shall be
construed accordingly).

“Investor” has the meaning set forth in the preamble to this Agreement.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiaries taken as a whole, (ii) the legality or
enforceability of this Agreement or (iii) the ability of the Company to perform
its obligations under this Agreement.

“Nasdaq” means The Nasdaq Stock Market LLC.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

“Placing” means the concurrent placing of Common Stock to certain investors
pursuant to the exemption from securities registration afforded by the
provisions of Regulation D under Section 4(a)(2) of the 1933 Act.

“Sarbanes-Oxley Act” has the meaning set forth in Section 4.11(g).

“SEC” has the meaning set forth in the recitals to this Agreement.

“SEC Documents” has the meaning set forth in Section 4.11(a).

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Stock).

“Trading Day” shall mean a day on which trading in the Common Stock generally
occurs on Nasdaq.

“Transfer Agent” means Computershare Trust Company, N.A., being the Company’s
transfer agent, or such other transfer agent as the Company may appoint from
time to time.



3

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“8-K Filing” has the meaning set forth in Section 10.7.

2.Purchase and Sale of the Common Stock.

2.1.Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to purchase, and the Company agrees to issue and sell to the Investor
748,503 shares of Common Stock (the “Purchased Shares”).

2.2.Subject to the terms and conditions of this Agreement, at the Closing, the
Company shall issue and sell to the Investor, and the Investor shall purchase
from the Company the Purchased Shares, at a price of $3.34 per Purchased Share.
The aggregate purchase price for the Purchased Shares shall be $2,500,000.02
(the “Aggregate Purchase Price”).

3.Closing.

3.1.The completion of the purchase and sale of the Purchased Shares (the
“Closing”) shall occur on November 6, 2020 (the “Closing Date”), or on such
earlier date as may be determined by the Company in its sole discretion,
provided that all of the conditions set forth in Section 6 shall have been (or
shall be, as the case may be) satisfied or (where capable of waiver) waived at
such time. The Closing shall occur remotely on the Closing Date via exchange of
documents and signatures or at such place as the Company and the Investor may
agree in writing.

3.2.On the Closing Date the Investor shall deliver or cause to be delivered to
the Company the Aggregate Purchase Price via wire transfer of immediately
available funds pursuant to the wire instructions delivered to the Investor by
the Company after the date of this Agreement. At the Closing, the Company shall
deliver or cause to be delivered the Purchased Shares to the Investor.

4.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that, except as otherwise described in this
Agreement or the SEC Documents, which qualify these representations and
warranties in their entirety:

4.1.Organization, Good Standing and Qualification. The Company has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization, is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, and has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged, except where the failure to be so qualified or in good
standing or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.



4

 

4.2.Capitalization and Voting Rights.

(a)As of September 21, 2020, the Company has 67,231,903 shares of Common Stock
issued and outstanding. The Company has also (i) granted outstanding options
under the Company’s equity incentive plans over, in aggregate, 6,228,240 shares
of Common Stock, (ii) granted restricted stock units under the Company’s
directors’ remuneration policy over 84,615 shares of Common Stock, (iii) issued
warrants for the purchase of up to 5,821,137 shares of Common Stock, which are
outstanding as of September 21, 2020 and (iv) executed a Securities Purchase
Agreement, dated October 2, 2020, by and between the Company and Robert W.
Duggan (the “Executed SPA”), for the issuance and sale of up to 14,970,060
shares of Common Stock to Mr. Duggan, such issuance to be effected on or about
November 6, 2020. The issued share capital of the Company has been duly and
validly issued and is fully paid and non-assessable.

(b)Except as described or referred to in Section 4.2(a) above, arising pursuant
to or referred to in the Agreement or arising pursuant to the Placing, as of the
date of this Agreement, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any share capital or other equity interest
in the Company, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any share capital of the
Company, any such convertible or exchangeable securities or any such rights,
warrants or options.

(c)Except as arising in connection with the Placing, no Person has any right to
cause the Company to effect the registration under the 1933 Act of any
securities of the Company.

(d)The Company is not a party to or subject to any agreement or understanding
relating to the voting of share capital of the Company or the giving of written
consents by a stockholder or director of the Company.

(e)The execution and delivery of this Agreement, and the transactions
contemplated hereby, will not result in the triggering of any anti-dilution
rights, or otherwise increase the number of shares of Common Stock issuable or
decrease the exercise or conversion price, under any warrant, option,
convertible note or other instruments convertible or exchangeable for, any share
capital or other equity interests in the Company (except for the issuance of the
Purchased Shares and the issuance of Common Stock in the Placing or pursuant to
the Executed SPA).

4.3.Subsidiaries. All the outstanding share capital or other equity interests of
each subsidiary owned, directly or indirectly, by the Company have been duly
authorized and validly issued, are fully paid and are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.



5

 

4.4.Authorization.

(a)The Company has the requisite corporate power and authority to execute and
deliver this Agreement and (subject to the satisfaction of the conditions to
Closing) to perform its obligations hereunder; and all action required to be
taken (including the approval of the Board and of the independent Special
Committee of the Board formed in connection with the Company’s consideration of
the transactions undertaken pursuant to the Agreement) for the due and proper
authorization, execution and delivery by it of this Agreement and (subject to
the satisfaction of the conditions to Closing) the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

(b)This Agreement has been duly executed and delivered by the Company, and this
Agreement constitutes a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by equitable principles relating
to enforceability (collectively, the “Enforceability Exceptions”).

(c)No stop order or suspension of trading of the Company’s equity securities has
been imposed by the SEC, Nasdaq, or any other Governmental Authority and remains
in effect.

4.5.No Defaults. The Company is not (i) in violation of its certificate of
incorporation or bylaws; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage or loan agreement to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject; (iii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
deed of trust or other agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of the property or assets of
the Company is subject (except for any agreements referred to in clause (ii)
above); or (iv) in violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory authority
having jurisdiction over the Company or any of its subsidiaries, except, in the
case of clauses (iii) and (iv) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

4.6.No Conflicts. The execution, delivery and (subject to the satisfaction of
the conditions to Closing) performance of this Agreement, the issuance and sale
of the Purchased Shares and the consummation of the transactions contemplated
hereby will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to, any indenture, mortgage or loan agreement to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject, (ii) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, any deed of
trust or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject (except for any agreements referred to in clause (i) above),
(iii) result in any violation of the provisions of the Company’s certificate of
incorporation or bylaws or (iv) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of its subsidiaries, except, in the case of clauses (ii) and (iv) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.



6

 

4.7.No Governmental Authority or Consents. No consent, approval, authorization,
order, license, registration or qualification of or with any court or
arbitrator, governmental or regulatory authority is required for the execution,
delivery and (subject to the satisfaction of the conditions to Closing)
performance by the Company of this Agreement, or (subject to the satisfaction of
the conditions to Closing) the issuance and sale of the Purchased Shares, except
such filings as may be required to be made with the SEC or under any state
securities laws, foreign securities laws, blue sky laws, or the rules and
regulations of Nasdaq, which filings shall be made in a timely manner in
accordance with all applicable Laws.

4.8.Valid Issuance of Purchased Shares. When issued, sold and delivered at the
Closing in accordance with the terms hereof for the Aggregate Purchase Price and
subject to the satisfaction of the conditions to Closing, the Purchased Shares
shall be duly authorized, validly issued and fully paid, free from any liens,
encumbrances or restrictions on transfer, including preemptive rights, rights of
first refusal or other similar rights, and shall rank pari passu with all Common
Stock outstanding as of the date of this Agreement, other than as arising
pursuant to this Agreement, as a result of any action by the Investor or under
U.S. federal or state securities Laws.

4.9.Litigation. There are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is subject that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect; and no such investigations,
actions, suits or proceedings are threatened or, to the knowledge of the
Company, contemplated by any governmental or regulatory authority or threatened
by others.

4.10.Licenses and Other Rights; Compliance with Laws. The Company and its
subsidiaries possess or are in the process of obtaining all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the SEC Documents, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course. For the avoidance of doubt and notwithstanding the foregoing,
neither the Company nor any subsidiary has applied for or holds any product
licenses or marketing authorizations for any pharmaceutical products.

4.11.SEC Documents; Financial Statements; Nasdaq Stock Market.

(a)Since January 1, 2020, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein), and any required amendments to any of
the foregoing, with the SEC (the “SEC Documents”). As of their respective filing
dates, each of the Company SEC Documents complied in all material respects with
the requirements of the 1933 Act and the 1934 Act, and the rules and regulations
of the SEC promulgated thereunder applicable to such Company SEC Documents, and
no Company SEC Documents when filed, declared effective or mailed, as
applicable, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.



7

 

(b)Since January 1, 2020, the Company has filed all notices and documents
required to be filed by it under the Nasdaq listing rules. Excluding the Listing
of Additional Shares notification to be filed with Nasdaq pursuant to Section
7.5 of this Agreement, each such notice or document was filed within the
applicable timeframe prescribed by the Nasdaq listing rules. As of their
respective dates, each such notice or document complied in all material respects
with the applicable requirements of the Nasdaq listing rules.

(c)As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff.

(d)The financial statements of the Company for the eleven month period from
February 1, 2019 to December 31, 2019 (included in the Company’s Current Report
on Form 8-K filed with the SEC on September 29, 2020) present fairly the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with GAAP, applied on a consistent basis throughout the
periods covered thereby, except as otherwise disclosed therein and, in the case
of unaudited, interim financial statements, subject to normal year-end audit
adjustments and the exclusion of certain footnotes, and any supporting schedules
included in the SEC Documents present fairly the information required to be
stated therein.

(e)The issued Common Stock of the Company as of the date hereof are admitted to
trading on Nasdaq. The Company has taken no action designed to, or which is
likely to have the effect of, terminating the registration of the Common Stock
under the 1934 Act or delisting the Common Stock from Nasdaq. The Company has
not received any notification that the SEC or Nasdaq, as applicable, is
contemplating terminating such registration or listing.

(f)The Company and its subsidiaries have established systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the 1934 Act)
that have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(g)There is and has been no material failure on the part of the Company or any
of the Company’s directors or officers, in their capacities as such, to comply
with any applicable provision of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.



8

 

4.12.Interim Financials. The published interim results of the Company and its
consolidated subsidiaries for the three months and six months ended June 30,
2020 have been prepared with all due care and attention (having regard to the
fact that the results were made publicly available) and on accounting bases and
assumptions consistent with those adopted in the preparation of the audited
financial statements of the Company and its consolidated subsidiaries for the
eleven month period ended December 31, 2019 and the corresponding interim
results of the Company and its consolidated subsidiaries for the immediately
preceding financial year as published in the Company’s Current Report on Form
8-K filed with the SEC on September 29, 2020, except as otherwise disclosed
therein.

4.13.Absence of Certain Changes. Since the interim results of the Company and
its consolidated subsidiaries for the three and six months ended on June 30,
2020 were prepared, and excluding the organizational changes made in connection
with the Domestication: the businesses of the Company and its consolidated
subsidiaries have been carried on in the ordinary and usual course; there has
been no significant adverse change in the financial or trading position of the
Company taken as a whole or, to the best of the Company’s knowledge, information
and belief, prospects of the Company; the Company has not acquired or disposed
of or agreed to acquire or dispose of any of its assets or businesses other than
in the ordinary course of trading; the Company has not entered into any contract
or commitment of an unusual, long-term and/or onerous nature or assumed any
material liabilities (including contingent liabilities) (other than as
contemplated by this Agreement); the Company has not paid or made any payment or
transfer to shareholders of any dividend, bonus, loan or distribution other than
to the directors of the Company in their capacity as such directors in a manner
consistent with the compensation of such directors as disclosed in the SEC
Documents; and the Company has complied in all material respects with all the
listing requirements of Nasdaq applicable to the Company (including the
disclosure and notification requirements) and any requests for disclosure made
by Nasdaq.

4.14.Tax. All returns of each member of the Group for taxation purposes have
been made for all periods up to and including December 31, 2019, and all such
returns are correct, and are not the subject of any dispute with or claim by HM
Revenue & Customs or other relevant taxation authority (other than routine
audits) which would be material to the Company are not likely to result in any
such dispute or claim.

4.15.Environmental. So far as the Company is aware, none of the Company nor any
member of the Group has any material obligation or liability with respect to
pollution, hazardous substances or environmental matters and there are no
circumstances which the Company considers are likely to give rise to the same.

4.16.Insurance. The Company and each member of the Group maintain such insurance
coverage against fire and other risks upon all their assets and such public and
employers’ liability as the directors of each such company consider appropriate,
taking into account the nature and scale of their activities, the provisions of
agreements binding upon it, such insurance is now in force. The Company is not
aware of any fact or matter which would lead to any such insurance being
vitiated or repudiated, there is no material claim pending or outstanding and
all premiums in respect of such insurances are duly paid.



9

 

4.17.Intellectual Property.

(a)Each member of the Group has (i) acted reasonably in seeking professional
advice with regard to filing patent applications in respect of material new
inventions; (ii) adopted commercially reasonable and prudent practices with
regard to the protection, prosecution and maintenance of its portfolio of
patents, patent applications and trademarks and other material intellectual
property and the payment of renewal fees in respect thereof; (ii) adopted
commercially reasonable and prudent practices to capture intellectual property
rights in respect of material new inventions; and (iv) used commercially
reasonable practices to protect the confidentiality of all material non-patented
know how. None of the intellectual property relating to the business of any
member of the Group is the subject of any claim, opposition, assertion,
infringement, attack, right, action or other restriction or arrangement of
whatsoever nature which does or may impinge upon the validity, enforceability or
ownership of the same or the utilization thereof by any member of the Group to
an extent which is material in the context of the Group. So far as the Company
is aware, and not having obtained freedom to operate opinions in respect of all
of its intellectual property rights, none of the activities of any member of the
Group infringes in any material respect any right of any other person relating
to intellectual property or gives rise to a material liability for any royalty
or similar payment.

(b)The intellectual property used or enjoyed by each member of the Group in
connection with its business at the date of this Agreement, and which is
material to such business, is either legally and beneficially owned by that
member of the Group, or licensed to, or used under the authority of the owner
by, that member of the Group and are not subject to any mortgage, charge, lien
or other security interest in favor of any third party save as registered with
the United States Patent and Trademark Office or the Registrar of Companies in
the United Kingdom.

4.18.Offering. Subject to the accuracy of the Investor’s representations set
forth in Section 5, the offer, sale and issuance of the Purchased Shares to be
issued in conformity with the terms of this Agreement constitute transactions
which are exempt from the registration requirements of the 1933 Act and from all
applicable state registration or qualification requirements.

4.19.No Integration. The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the 1933 Act), that is or will be integrated with
the sale of the Purchased Shares in a manner that would require registration of
such securities under the 1933 Act.

4.20.Brokers’ or Finders’ Fees. Except as arising pursuant to the Placing,
neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Company or any of its subsidiaries for a brokerage commission,
finder’s fee or like payment in connection with the transactions contemplated by
this Agreement.

4.21.No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Purchased Shares by any
form of general solicitation or general advertising. Except as arising pursuant
to the Placing or the Executed SPA, the Company has offered the Purchased Shares
for sale only to the Investor.



10

 

4.22.Foreign Corrupt Practices. None of the Company, any of its subsidiaries,
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any of its subsidiaries, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any of
its subsidiaries (or made by any person acting on its or their behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.

4.23.Regulation M Compliance. The Company has not taken, directly or indirectly,
any action designed to or that would reasonably be expected to cause or result
in stabilization or manipulation of any of its securities to facilitate the sale
or resale of the Purchased Shares.

4.24.Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

4.25.Disclosures. The SEC Documents, when considered together, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, other than with
respect to the transactions contemplated by this Agreement and except as will be
disclosed pursuant to Section 10.7. 

5.Representations and Warranties of the Investor. The Investor hereby represents
and warrants to the Company that:

5.1.Authority. The Investor is an investment company with variable capital
authorised as an Undertaking for Collective Investment in Transferable
Securities (UCITS) by the Central Bank of Ireland and duly formed, validly
existing and in good standing under the laws of Ireland. The Investor has all
such power and authority necessary to enter into and consummate the transactions
contemplated by this Agreement and to carry out its obligations thereunder, and
to invest in the Purchased Shares pursuant to this Agreement.

5.2.Authorization. This Agreement has been duly executed and delivered by the
Investor, and this Agreement constitutes a valid and legally binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
except as enforceability may be limited by the Enforceability Exceptions.

5.3.No Conflicts. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Investor pursuant to, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Investor is a party or by which the
Investor is bound or to which any of the property or assets of the Investor is
subject, or (ii) result in the violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority having jurisdiction over the Investor except, in the case
of clauses (i) and (ii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a material
adverse effect on the Investor’s ability to perform its obligations or
consummate the transactions contemplated by this Agreement.



11

 

5.4.Purchase Entirely for Own Account. The Purchased Shares to be received by
the Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act, without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Purchased
Shares in compliance with applicable federal and state securities laws. The
Investor is not a broker-dealer registered with the SEC under the 1934 Act or an
entity engaged in a business that would require it to be so registered.

5.5.Investment Experience. The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Purchased Shares and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

5.6.Disclosure of Information. The Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Purchased
Shares, and has conducted and completed its own independent due diligence. The
Investor acknowledges that copies of the SEC Documents are available on the
SEC’s EDGAR system. Based on such information as the Investor has deemed
appropriate and the representations and warranties of the Company contained in
Section 4 of this Agreement, and without reliance upon any other party, it has
independently made its own analysis and decision to enter into this Agreement.
The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Purchased Shares.

5.7.Restricted Securities. The Investor understands that the Purchased Shares
will be characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances. The Investor acknowledges
that the Company has no obligation to register or qualify the Purchased Shares
for resale. The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Purchased Shares, and on requirements relating to the
Company which are outside of the Investor’s control, and which the Company is
under no obligation and may not be able to satisfy.

5.8.Legends. It is understood that, except as provided below, certificates
evidencing the Purchased Shares may bear the following or any similar legend:

(a)“The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144 or similar rule,
or (iii) the Company has received an opinion of counsel reasonably satisfactory
to it that such transfer may lawfully be made without registration under the
Securities Act of 1933, as amended.”



12

 

(b)If required by the authorities of any state in connection with the issuance
or sale of the Purchased Shares, the legend required by such state authority.

5.9.Accredited Investor. The Investor is (a) an “accredited investor” within the
meaning of Rule 501 under the 1933 Act and has executed and delivered to the
Company a questionnaire in substantially the form attached hereto as Exhibit B
(the “Investor Questionnaire”), which such Investor represents and warrants is
true, correct and complete. The Investor is (b) a sophisticated investor with
sufficient knowledge and experience in investing in equity transactions to
properly evaluate the risks and merits of its purchase of the Purchased Shares.
Such Investor has determined based on its own independent review and such
professional advice as it deems appropriate that its purchase of the Purchased
Shares and participation in the transactions contemplated by this Agreement (i)
are fully consistent with its financial needs, objectives and condition, (ii)
comply and are fully consistent with all investment policies, guidelines and
other restrictions applicable to such Investor, (iii) have been duly authorized
and approved by all necessary action, (iv) do not and will not violate or
constitute a default under any law, rule, regulation, agreement or other
obligation by which such Investor is bound and (v) are a fit, proper and
suitable investment for such Investor, notwithstanding the substantial risks
inherent in investing in or holding the Purchased Shares.

5.10.No General Solicitation. The Investor did not learn of the investment in
the Purchased Shares as a result of any general solicitation or general
advertising.

5.11.Brokers and Finders. Except as arising pursuant to the Placing, no Person
will have, as a result of the transactions contemplated by this Agreement, any
valid right, interest or claim against or upon the Company or the Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Investor.

5.12.Short Sales and Confidentiality Prior to the Date Hereof.  Other than
consummating the transactions contemplated hereunder, the Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with the
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company or directly or indirectly engaged
in any action designed to, or which might be reasonably expected to, cause or
result in any manipulation of the price of the securities of the Company during
the period commencing as of the time that such Investor was first contacted by
the Company or any other Person regarding the transactions contemplated hereby
and ending immediately prior to the date hereof.  The Investor has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
securities to borrow in order to effect Short Sales or similar transactions in
the future.

5.13.No Government Recommendation or Approval. The Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of the Company or the purchase of the Purchased Shares.



13

 

5.14.No Rule 506 Disqualifying Activities. The Investor has not taken any of the
actions set forth in, and is not subject to, the disqualification provisions of
Rule 506(d)(1) of the 1933 Act.

5.15.Financial Assurances. As of the date of this Agreement and as of the
Closing Date, the Investor has and will have access to cash in an amount
sufficient to pay to the Company the Aggregate Purchase Price.

6.Conditions to Closing.

6.1.Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase the Purchased Shares at the Closing is subject to the fulfillment to
the Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor with the agreement of the
Company:

(a)The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects as of the date hereof and on
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date. The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

(b)The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Purchased Shares and the consummation of the other transactions contemplated
by this Agreement, all of which shall be in full force and effect.

(c)The Company shall have filed with Nasdaq a Listing of Additional Shares
notification (or an appropriate amendment thereto, as applicable) applicable to
the issuance and sale of the Purchased Shares pursuant to this Agreement.

(d)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any Governmental Authority, shall have been issued, and no action
or proceeding shall have been instituted by any Governmental Authority,
enjoining or preventing the consummation of the transactions contemplated by
this Agreement.

(e)The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in subsections (a), (b) and
(g) of this Section 6.1.

(f)No stop order or suspension of trading shall have been imposed by Nasdaq or
any governmental or regulatory body with respect to public trading in the Common
Stock.

(g)The Purchased Shares shall be delivered to the Investor.



14

 

6.2.Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Purchased Shares at the Closing is subject to the fulfillment to
the satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company with the agreement of the
Investor:

(a)The representations and warranties made by the Investor in Section 5 hereof
shall be true and correct in all material respects as of the date hereof, and
shall be true and correct in all material respects on the Closing Date with the
same force and effect as if they had been made on and as of said date. The
Investor shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.

(b)The Investor shall have executed and delivered the Investor Questionnaire.

(c)The Investor shall have paid in full the Aggregate Purchase Price to the
Company.

6.3.Termination of Obligations to Effect Closing; Effects.

(a)The obligations of the Company, on the one hand, and the Investor, on the
other hand, to effect the Closing shall terminate as follows:

(i)Upon the mutual written consent of the Company and the Investor;

(ii)By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been (where capable of
waiver) waived;

(iii)By the Investor if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment, and shall not have been (where capable of
waiver) waived; or

(iv)By either the Company or the Investor if the Closing has not occurred on or
prior to the day that is sixty (60) days following the date of this Agreement;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

(b)Nothing in this Section 6.3 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under such agreements.



15

 

7.Covenants and Agreements of the Company.

7.1.No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investor under this
Agreement.

7.2.Removal of Legends.

(a)In connection with any sale, assignment, transfer or other disposition of the
Purchased Shares by the Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall use commercially
reasonable efforts to cause the Transfer Agent to remove any restrictive legends
that appear on the certificate that relates to the Purchased Shares and to issue
a new, unlegended certificate for the Purchased Shares sold or disposed of
without restrictive legends, provided that the Company has received from the
Investor customary representations and other documentation reasonably acceptable
to the Company in connection therewith and, if necessary, otherwise sufficient
to support any required legal opinion with respect thereto.

(b)Subject to receipt from the Investor by the Company and the Transfer Agent of
customary representations and other documentation reasonably acceptable to the
Company and the Transfer Agent in connection therewith and, if necessary,
otherwise sufficient to support any required legal opinion with respect thereto,
upon the earliest of such time as the Purchased Shares (i) have been sold or
transferred pursuant to an effective registration statement, (ii) have been sold
pursuant to Rule 144, or (iii) are eligible for resale under Rule 144(b)(1) or
any successor provision (such earliest date, the “Effective Date”), the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall issue a new, unlegended certificate for such Common Stock,
and (B) cause its counsel to deliver to the Transfer Agent one or more opinions
to the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act if required by the Transfer Agent to effect the
removal of the legend in accordance with the provisions of this Agreement. The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 7.2, it will, following the delivery by
the Investor to the Company or the Transfer Agent of a certificate representing
Common Stock issued with a restrictive legend, use commercially reasonable
efforts to deliver or cause to be delivered to such Investor a certificate
representing such Common Stock that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 7.2.

(c)Subject to the restrictions on dispositions pursuant to Section 8.1 of this
agreement, the Investor agrees with the Company that the Investor will sell
Purchased Shares only in compliance with an exemption from the registration
requirements of the 1933 Act.



16

 

7.3.Subsequent Equity Sales. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the 1933 Act) that will be
integrated with the offer or sale of the Purchased Shares in a manner that would
require the registration under the 1933 Act of the sale of the Purchased Shares
to the Investor, or that will be integrated with the offer or sale of the
Purchased Shares for purposes of the rules and regulations of any trading market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.

7.4.Short Sales and Confidentiality After the Date Hereof. The Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. The Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, the Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). The Investor understands and acknowledges that the SEC
currently takes the position that coverage of Short Sales of securities “against
the box” prior to effectiveness of a resale registration statement with
securities included in such registration statement would be a violation of
Section 5 of the 1933 Act, as set forth in Item 239.10 of the Securities Act
Rules Compliance and Disclosure Interpretations compiled by the Office of Chief
Counsel, Division of Corporation Finance.

7.5.Nasdaq Notification. In connection with the execution of this Agreement, the
Company shall file with Nasdaq an amendment to the Listing of Additional Shares
notification previously filed in respect of the Executed SPA, to the extent any
such amendment is required in connection with the issuance of the Purchased
Shares.

8.Acknowledgements.

8.1.Insider Trading. In addition to the restrictions in this Agreement on the
Disposition of Common Stock and Common Stock Equivalents of the Company, the
Investor hereby acknowledges that it is aware that United States securities laws
prohibit any person who has material, non-public information about a company
obtained directly or indirectly from that company from purchasing or selling
securities of such company or from communicating such information to any other
person, including under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

8.2.The Placing. The Investor acknowledges (i) that the Company intends to
pursue the sale of securities of the Company in the Placing concurrently with
the sale of the Purchased Shares to the Investor in accordance with this
Agreement and (ii) that pursuant to the Executed SPA the Company may issue up to
14,970,060 shares of Common Stock (and is obligated to issue at least 9,730,539
shares of Common Stock) to Mr. Duggan.



17

 

9.Survival. The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this Agreement for the applicable statute of limitations.

10.Miscellaneous.

10.1.Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investor, as
applicable. The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the parties.

10.2.Counterparts; E-mail. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via electronic mail, which shall be deemed an original.

10.3.Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10.4.Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by electronic mail, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, and (iii) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

If to the Company:

Summit Therapeutics Inc.
One Broadway, 14th Floor

Cambridge, MA 02142

Attention: Chief Financial Officer
Email: Mike.Donaldson@summitplc.com



With a copy to:



Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention: Adam W. Finerman

Email: AFinerman@olshanlaw.com

If to the Investor:

to the address set forth on Exhibit A hereto.

18

 

10.5.Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and the Investor
has relied on the advice of its own respective counsel and/or other professional
advisers.

10.6.Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

10.7.Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investor
without the prior consent of the Company (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Investor shall allow the Company, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance. The Company shall
not include the name of the Investor in any press release or public announcement
(which, for the avoidance of doubt, shall not include any filing with the SEC)
without the prior written consent of the Investor, except as otherwise required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company shall allow the Investor, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance.

10.8.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

10.9.Entire Agreement. This Agreement, including the signature pages and
Exhibits hereto, constitutes the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

10.10.Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.



19

 

10.11.Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]



20

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

COMPANY: Summit Therapeutics INC.       By: /s/ Michael Donaldson
 
    Name: Michael Donaldson     Title: Chief Financial Officer

 

 

 

INVESTOR: Polar Capital Funds plc solely for and on behalf of the Polar Capital
Funds plc - Biotechnology Fund, acting by Polar Capital LLP       By: /s/
Nicholas Farren
 
    Name: Nicholas Farren     Title: Chief Operating Officer, Polar Capital LLP,
Investment Manager of Polar Capital Funds plc

 